Citation Nr: 1437759	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that assigned a 30 percent initial rating for posttraumatic stress disorder (PTSD) effective February 5, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability is manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of  50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran was provided adequate notice in a letter dated April 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in September 2010 and June 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2013).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

VA treatment records show that at the time the Veteran filed his claim he had difficulty modulating his emotions and reported intrusive dreams that had worsened in nature and severity.  A January 2010 psycho-social assessment reflects that the Veteran's altered sleep pattern was directly related to his service and he was having violent dreams in which he hit his wife.  His coping style was noted to be that the Veteran stuffs his feelings and up until that point he had managed to keep his memories from interfering with his life.  He was noted to have impaired judgment, some difficulty with concentration, irritability or angry outbursts, and was quite easily startled and super alert.  His GAF scores ranged between 61 and 68.  

A February 2010 Vet Center treatment note reflects that the Veteran showed obsessive compulsive disorder tendencies and notes that he talked about emotions but showed little.  He had sleep disturbance, but no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran reported his repeated concerns regarding his nightmares and the effects at night when he has hurt his wife in his sleep.  

From April to June 2010, the Veteran participated in individual psychotherapy to help deal with his psychiatric symptoms.  Throughout the time period he continued to have recurrent dreams about his war experiences, some violent resulting in hitting his wife in his sleep.  He stated he was afraid to go to bed for fear of hurting her.  His affect varied between reserved, constricted, and blunted.  

At his September 2010 VA PTSD examination, the Veteran reported symptoms of recurrent distressing dreams of the event, efforts to avoid activities, places, or people that arouse recollections of the trauma, difficulty falling or staying asleep, and irritability or outbursts of anger.  The Veteran reported mild symptoms that occurred at various intervals and he was diagnosed with mild PTSD.  His GAF was assessed at 69.  

In an October 2010 notice of disagreement, the Veteran stated that the September 2010 VA examiner's description of him seemed like a different person.  He reported that his symptoms are at their worst in the evening hours when his nightmares get worse.  

In a March 2012 substantive appeal, the Veteran reported that as he's gotten older his physical and mental strength had declined and his symptoms have worsened in severity.  He reported that his combat nightmares and chronic sleep impairment resulted in violent acts in his sleep and injuries to his wife.  He reported hyper vigilance and ritualistic patrolling of his home at night.  He also reported seeing a Chinese face in a dark corner in his dreams which awakens him.  He stated that he had a lack of concentration, motivation, and some memory loss.  

In an August 2013 statement, the Veteran reiterated that he suffered from recurring night terrors since the war.  He stated that he has spent his entire adult life trying to suppress paralyzing thoughts, had chronic sleep impairment, and spent a great deal of time and energy trying to cope with his symptoms so that he could live as normal a life as possible.  He emphasized the energy and difficulty it took for him to deal with his PTSD symptoms over all the years since his active service, and his fear that the person he had been during the war, who he felt was violent and cold hearted, would take control of him and he constantly fought against this happening. He asserts that although he has managed up to this point to cope, the flashbacks, startle responses, horrific images, guilt, depression, and night terrors were and are disabling.  

At a June 2014 VA examination, the Veteran was reported to have depressed mood, chronic sleep impairment, broad affect, fair judgment and insight, no delusions, no panic attacks, no inappropriate behavior, no episodes of violence, no suicidal or homicidal ideation, intact abstract reasoning, hallucinations of Chinese faces at night, flashbacks, intrusive thoughts, irritability, hyper vigilance, exaggerated startle response, and only left his house to go to the store or doctors, but mostly because of physical conditions and not his mental condition.  The examiner also reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning due to mild or transient symptoms.  He noted that the Veteran had been married for 60 years, had 3 children and multiple grandchildren. He assigned a GAF score of 61.

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002). However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio,  713 F.3d at 116-17.

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that while the Veteran's PTSD does not demonstrate most or all of the particular symptoms listed for a rating greater than 30 percent, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with reduced reliability and productivity for the entire appeal period, a 50 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Specifically, his psychiatric disability was manifested by chronic severe sleep impairment with frequent visual hallucinations of Chinese faces, irritability and angry outbursts on occasion, disturbances of motivation and mood, hyper vigilance, ritualistic patrolling at night, intrusive thoughts, some memory loss and decreased concentration, and the significant stress of continuously attempting to control his symptoms without resort to self-medicating through drugs or alcohol. These symptoms are of sufficient frequency, severity and duration as to satisfy the criteria for a 50 percent rating under the applicable diagnostic code. 

In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The Board notes however, that although the Veteran's GAF during the appeal period ranged from 61 to 69, that is largely due to his concentrated effort to suppress his PTSD symptoms.  As the Veteran has stated, and the evidence shows, his PTSD symptoms are more severe than his GAF scores would infer.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  
Accordingly, the Board finds that in this case the evidence indicates a greater severity of disability than represented by the reported GAF scores.

A higher rating of 70 percent or 100 percent are not warranted as the Veteran's symptoms do not indicate either the enumerated symptoms for these levels of disability or symptoms of such frequency, severity and duration that they equate to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, mood, or thinking, or total occupational and social impairment. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no panic attacks, delusions, inappropriate behavior, impaired impulse control, suicidal or homicidal ideations, or poor hygiene.  While he has stress caused by trying to control his symptoms, the evidence does not indicate that his symptoms equate to difficulty adapting to stressful circumstances. He worked a full career until retiring, he has been married for 60 years and has relationships with his children and grandchildren. He has stated that his self-imposed limitations on going out of the house are primarily due to his physical and not mental conditions.  Further, while he has hallucinations at night, he is aware of them and they are limited to when he is attempting to sleep, and his irritability is related to incidents when he is tired and makes a mistake and does not equate to impaired impulse control.  Overall, as noted above, the Veteran's symptoms are not of such severity, frequency or duration to equate to those listed in either the 70 or 100 percent rating criteria. Accordingly a rating greater than 50 percent is not warranted.

Extraschedular Rating

The Board has also considered whether an extraschedular referral is warranted for PTSD.  As an initial matter, the Board notes that the Veteran's only service-connected disability is his PTSD, thus, there are no other service-connected disabilities to be contemplated in determining if extraschedular referral is warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the 
available schedular rating for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, all of the Veteran's symptoms related to his PTSD have been considered as part of determining the severity of his PTSD as it equates to the schedular criteria, and there are no symptoms that have not been so contemplated. In fact, the schedular criteria for psychiatric disabilities has been interpreted to specifically require consideration of all relevant symptoms to determine the level of occupational and social impairment. Thus, the schedular rating is adequate, and there is no basis for referral for extraschedular consideration.  


ORDER

A rating of 50 percent, but not higher, for PTSD, is granted, subject to the laws and regulations governing monetary payments of benefits.   




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


